DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/21/21. The applicant has overcome the 35 USC 112 rejection and the claim double patenting issue.  However, applicant’s amendment has not yet satisfactorily overcome the prior art rejections. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over the same art and a new ground of rejection (for amended claim 12) as formulated hereinbelow and for the reasons of record: 

Election/Restrictions
Claims 3, 6, 9, 11 and 13-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/21 and the 07/22/01 office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-8 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Kang et al 2013/0244066.
As to claims 1-2, 10:
	Kang et al disclose that it is known in the art to make a battery module including an enclosure housing a plurality of battery cells (0003; 0007; 0008; 0011-0012; 0016; 0018-0025) in which a plurality of battery cells insertion slots are formed at corresponding locations on upper/lower plates of the battery module to insert the plurality of battery cells, and a plurality of heat transfer plate insertion slots formed adjacent to the plurality of battery cell insertion slots to insert a plurality of heat transfer plates (Abstract; 0018-0025; 0057-0058; 0060-0063; 0064-0068; 0077-0078; 0081-0082; FIGURES 1-2, 5-7, 9-13, 17 & 19). Kang et al disclose the formation of a battery pack and a stack-type power storage system inserting the battery module through the front of the battery module receiving apparatus and a battery module thermostat through the rear of the battery module receiving apparatus (Abstract).

    PNG
    media_image1.png
    572
    372
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    433
    451
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    463
    502
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    462
    443
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    510
    426
    media_image5.png
    Greyscale

For example, FIGURES 1-2 and 5-7, supra, illustrate the structure/arrangement of the modular battery system including the battery module, the battery sub-modules/battery pack, and the heat transfer plate 31, 33 including the heat pipes 32 (i.e., the cooling mechanism/heat pipe) thermally coupled to the plurality of battery cells/module and within the battery module structure (i.e., the cooling mechanism/heat pipe) (0057-0058; 0060-0063; 0064-0068; 0077-0079; 0081-0082; FIGURES 1-2, 5-7, 9-13, 17 & 19).
As to claim 4:
Kang et al disclose the battery cells being connected in series or in parallel in various configuration (0059). Note that the limitation “thermally coupled” does not require the components/elements to be “physically coupled” and/or “in direct contact” as thermal conduction (coupling) can be obtained by heat convection and/or indirect heat conduction due to common heat transfer phenomena.  
As to claims 7-8:
Kang et al disclose the invention relates to a battery module/power storage system comprising a plurality of battery cells/modules and a battery module thermostat and for uniformly controlling the temperature between the battery cells, the battery module thermostat and the power storage system (0003; 0017; 0019, 0031). Kang et al disclose “the battery cells can be constantly maintained at a uniform level” (0031). Note that the limitation “thermally coupled” does not require the components/elements to be “physically coupled” and/or “in direct contact” as thermal conduction (coupling) can be obtained by heat convection and/or indirect heat conduction due to common heat transfer phenomena.  
Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al 2013/0244066 as applied to claim 1 above, and further in view of Frutschy et al 2013/0071705.
Kang et al is applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific thermal isolating barrier. 
In this respect, Frutschy et al disclose that it is known in the art to make a structure-packaging assembly for multi-cell array batteries i.e., modular battery configuration (Title/Abstract; 0060) comprising, inter alia, a removable thermal insulating material surrounding the battery packing assembly (Abstract). Frutschy et al the use of a thermally 0058-0060; 0062; FIGURE 12). Note that the limitation “thermally coupled” does not require the components/elements to be “physically coupled” and/or “in direct contact” as thermal conduction (coupling) can be obtained by heat convection and/or indirect heat conduction due to common heat transfer phenomena.  
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific thermal isolating barrier of Frutschy et al in the battery module of Kang et al as Frutschy et al teach that the specifically disclosed thermal insulating material is a high temperature thermal insulator or insulating material which can be used to thermally insulate battery cells or battery modules and thus to satisfactorily control and stabilize temperature within a battery module. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al 2013/0244066 as applied to claim 1 above, and further in view of Miyawaki et al 2014/0287291.
Kang et al is applied, argued and incorporated herein for the reasons expressed supra. 
As to claim 12:
Kang et al disclose an air cooling mechanism (0028; 0090; CLAIM 5) and/or a cooling device (0017; 0028; 0090; CLAIM 5). 
However, the preceding reference does not expressly disclose the specific cooling mechanism constituting a liquid/heatsink cooling mechanism. 
In this respect, Miyawaki et al disclose that it is known in the art to make a battery module employing as a method for cooling the battery cells, a so called water-cooling system in which the battery cells are cooled by being in contact with a cooling plate (heatsink) in which a cooling medium such as water (liquid) circulates (via a pipe) (0039; 0062). 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific cooling mechanism constituting a liquid/heatsink cooling mechanism of Miyawaki et al in the battery module of Kang et al as Miyawaki et al teach that the specifically disclosed liquid/heatsink cooling mechanism has an effect of uniformly cooling the battery modules without unevenness as the plurality of battery cells/modules can be closely arranged on the plate that is the cooling plate (heatsink) in which the cooling medium such as water circulates via a pipe (0062). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. 
Applicant has made the allegation that “Kang does not describe nor suggest an enclosure with a thermally conductive sidewall thermally coupled to an at least one heat pipe and a cooling mechanism to cool the at least one heat pipe”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an enclosure with a thermally conductive sidewall thermally coupled to an at least one heat pipe and a cooling mechanism to cool the at least one heat pipe”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A cursory review of independent claim 1 reveals that claim 1 simply recites: “at least one heat pipe thermally coupled to the plurality of battery cells of at least one of the plurality of battery submodules to channel heat from the plurality of battery cells thermally coupled thereto to the at least one thermally conductive sidewall of the enclosure; and a cooling mechanism thermally coupled to the at least one thermally conductive sidewall of the enclosure to cool the at least one heat pipe”. That is to an enclosure with a thermally conductive sidewall thermally coupled to an at least one heat pipe”. In other words, in independent claim 1, as best understood, it appears that the heat pipe is thermally coupled to the plurality of battery cells per se (not to the enclosure). 
However, even assuming arguendo (for the sake of argument) that such limitation argued by the applicant is recited in independent claim 1 – a point not conceded by the examiner or which the examiner fully disagrees with - it is worthwhile to point out that the limitation “thermally coupled” does not require the components/elements to be “physically coupled” and/or “in direct contact” as “thermal coupling” (or its variant “thermally coupled”) can be obtained by heat convection and/or indirect heat conduction due to common heat transfer phenomena. In short, contrary to applicant’s apparent argument, the limitation “thermally coupled” fails to clearly and concretely stipulate any specific structural arrangement or spatial orientation of the components in question. Note that “thermal coupling” or “thermal contact” is not the same as “physical contact” or “in direct contact”. Still further, it is imperative to note that components/elements can be “thermally coupled” by heat convection and/or indirect heat conduction without being in direct or physical contact with one another. Succinctly stated, structural components/elements can be “thermally coupled” while being spaced apart from each other due to common heat transfer phenomena such as heat convection and/or indirect heat conduction and regardless of their location or placement within the claimed modular energy storage system. In addition, it bears noting that independent claim 1 fails to unambiguously recite or describe whether heat convection, heat radiation or heat conduction is occurring in/inside or within the modular energy storage system and/or between the claimed components therein so as to positively exclude or positively require any one of them (i.e., heat convection, heat radiation or heat conduction). Moreover, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, or performs substantially the same functionality, or is capable of performing the intended use, then it meets the claim.
With respect to applicant’s brief comments concerning amended claims 4-5, 7, 10 and 12: as to claims 4-5 and 7, it is worthwhile to point out that the limitation “thermally coupled” does not require the components/elements to be “physically coupled” and/or “in direct contact” as thermal conduction (coupling) can be obtained by heat convection and/or indirect heat conduction due to common heat transfer phenomena; regarding amended claim 10, Kang et al disclose that it is known in the art to make a battery module including an enclosure housing a plurality of battery cells (0003; 0007; 0008; 0011-0012; 0016; 0018-0025; see FIGURES 1-2, 5-7, 9-13, 17 & 19); as for amended claim 12, it has now been rejected over Miyawaki et al’291 to address its amendatory limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (for amended claim 12).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727